UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, :
Plaintiff, :

v. .

2 Criminal Action No. 07-0065 (GK)

CHRISTIAN FERNANDO BORDA, :

sfal_i, '
Defendants.

MEMORANDUM OPINION

On December 9, 2010, Defendants Christian Fernando Borda and
Alvaro Alvaran-Velez were convicted of conspiracy to distribute
five kilograms or more of cocaine with the intent or knowledge that
the cocaine would be unlawfully imported into the United States.
_§e Verdict Form as to Christian Fernando Borda [Dkt. No. 207];
Verdict Form as to Alvaro Alvaran-Velez [Dkt. No. 209]; 21 U.S.C.
§§ 959, 963. Defendants first moved for a judgment of acquittal
under Federal Rule of Criminal Procedure 29 at the close of the
Government's case on December 1, 2010. The Court reserved decision
on Defendant's motion pursuant to Rule 29(b), which states that
“[t]he court may reserve decision on the motion, proceed with the
trial (where the motion. is made before the close of all the
evidence), submit the case to the jury, and decide the motion
either before the jury returns a verdict or after it returns a
verdict of guilty' or is discharged. without having returned a

verdict.” Fed.R.Crim.P. 29(b).

On December 22, 20lO, after the Jury's verdict of guilty,
Defendants renewed their Motion for Judgment of Acquittal [Dkt. No.
2l7]. Upon consideration of the Motion, the Opposition, the Reply,
the Government's Response to Defendants' Reply, and Defendants'
Surreply, as well as the applicable caselaw, Defendants' Joint
Renewed Motion for Judgment of Acquittal is denied.

I. Background

Defendants were each convicted of conspiring, beginning in
January 2005 and continuing at least to October 2005, to distribute
five or more kilograms of cocaine with the intent or knowledge that
the cocaine would be unlawfully imported into the United States.
_§§ 21 U.S.C. §§ 959, 963. At trial, Defendants did not dispute
that they had distributed cocaine during that period, but argued
that they neither knew nor intended that the cocaine would be
unlawfully imported into the United States.

The Government offered evidence of three separate drug deals
in 2005. The first deal, “Palm Oil One,” took place between January
and May 2005. In Paln1 Oil One, Defendants Borda and Alvaran
arranged to ship l,553 kilograms of cocaine concealed in drums of
palm oil from Cartagena, Colombia to Puerto Progreso, Mexico. Upon
the shipment's arrival in Puerto Progreso, an associate named Raul
Valladeres, or “Junior,” contacted Defendants to say that he could
transport the cocaine to Monterrey, Mexico and would pay Borda

$9,1OO per kilogram within ten days after receipt of the drugs. Tr.

_y__

at l8:24-20:l8, 25:lO-28:l5 A.M. Session, Nov. 4, 20lO. Defendants
agreed to Junior's proposal, and Junior transported the cocaine
north to Monterrey. ld4; Gov't Ex. 40b at 3-4.

The Government introduced evidence that Monterrey is located
less than two hours away from the United States border. The
Government's evidence also showed that Monterrey is an inland city
in Mexico with insufficient demand for a load of cocaine as large
as the Palm Oil One load. §§§ Gov't Ex. 40b at 6 (Defendant Alvaran
stated that Monterrey is “not a market for personal use”).

In addition, the Government introduced evidence that
Defendants were aware that Junior was trying to sell the cocaine
across the Mexico-United States border.

First, on June l5, 2005, Defendant Alvaran_ met with. the
Government's confidential informant, Camilo Suarez, after Junior
had failed to pay Defendants for Palm Oil One within ten days of
receiving the drugs. Suarez testified at trial that, in the course
of that n@eting, Alvaran expressed his understanding that the
cocaine had been moved north of Mexico City to Monterrey. Tr. at
22:2-9 P.M. Session, Nov. 15, 20lO; Gov't Ex. 34b.

Second, on July 20, 2005, Borda met with Alvaran and Suarez to
discuss Junior’s progress in making payments for Palm Oil One,
Suarez defended Junior's delay to Borda by explaining that the
“market went bad because the border got, [] harder for him.” Gov’t.

Ex. 40b at 3-7. Defendants then discussed the conditions at the

border in further detail. Id. At one point, Borda noted that he
understood Junior’s difficulties because he had once been a drug
dealer in the United States. Id. at 10. Borda also went on to
explain that his source for cocaine in Colombia had told him how
such transactions usually proceed:
[Mexicans] get the merchandise, they say
they'll take it, they pay us nine thousand in
Monterrey and they go and sell it on the other
side1 for, for fourteen thousand or fifteen
thousand pesos, and we're the ones that are
losing because we lose time, money and
everything else.
Id. at 22-23.
Third, Suarez testified at trial that “[a]ll 1,553 [kilograms]
went to the United States.” Tr. at 44:5-9 A.M. Session, Nov. 18,
2010. Suarez also testified that he did not recall any discussion
of Borda's share of the Palm Oil One cocaine, which totaled 724
kilograms, going to Europe. Tr. at 46:13-17 P.M. Session, Nov. 18,

2O1O.2 Finally, both Suarez and Borda's secretary in Mexico City,

Juan Montoya, testified at trial that payment was received from

1 “On the other side” refers to the United States.

2 Defendants argue that this testimony is contradicted by
Suarez's subsequent testimony on November 22, 2010 that he did not
know what Junior had done with the cocaine. However, this argument
takes Suarez's testimony out of context. On November 22, 2010,
Suarez testified that he lacked any knowledge on November 22, 2005-
-the date of the recording about which he was being questioned--as
to what Junior had done with the drugs. Tr. at 3l:5-34:15 A.M.
Session Nov. 22, 2010. There is no contradiction between this
statement and his testimony at trial regarding his current
knowledge about the final destination of the cocaine.

-4_

Junior for Palm Oil One in United States currency. Tr. at 45:17-24
A.M. Session, Nov. 17, 2010; Tr. at 71:9-18 A.M. Session, Nov. 24,
20lO,

1n the second deal, “Palm Oil Two,” Defendants discussed
shipping additional cocaine from Colombia to Mexico, but ultimately
never did so because of their difficulties in receiving payment for
Palm Oil One, Finally, the third deal, named the “Chino Load,”
occurred in September 2005. 1n this third deal, Borda, Alvaran, and
an associate named “El Chino” agreed to transport a second load of
3,000 kilograms of cocaine from Colombia to Mexico City, Mexico in
two “go-fast boats/' one of which was a venezuelan-registered
fishing vessel. However, the crew of that fishing vessel, which was
carrying half of the Chino Load, threw the cocaine into the
Caribbean Sea shortly before being intercepted by the United States
Coast Guard. Tr. at 41:24-42:17 A.M. Session, Nov. 16, 2010.
Consequently, the United States Coast Guard found no cocaine on the
ship.

On the basis of this evidence, the Jury returned a verdict of
guilty against Defendant Borda and Defendant Alvaran, concluding
that each conspired to distribute more than five kilograms with the
knowledge or intent that the cocaine would be unlawfully imported

into the United States.

II. Standard of Review

Defendants raising a Rule 29 motion must meet a demanding
standard in order to obtain a judgment of acquittal. A conviction
in a criminal trial must be upheld if “‘any rational trier of fact
could have found the essential elements of the crime beyond a
reasonable doubt.’” United States v. Wahl, 290 F.3d 370, 375 (D.C.
Cir. 2002) (quoting Jackson v. Virginia, 443 U.S. 307, 319, 99
S. Ct. 2781, 61 L. Ed. 2d 560 (1979) (emphasis in original)). “‘In
making that determination, the prosecution's evidence is to be
viewed in the light most favorable to the government, drawing no
distinction between direct and circumstantial evidence, and giving
full play to the right of the jury to determine credibility, weigh
the evidence and draw justifiable inferences of fact.’” United

States v. Battle, 613 F.3d 258, 264 (D.C. Cir. 2010) (quoting

United States v. Andrews, 532 F.3d 900, 903 n. 1 (D.C. Cir. 2008)).
III. Analysis

Defendants argue that the Government's evidence fails to prove
beyond a reasonable doubt that they knew or intended that the
cocaine was destined for the United States. A conviction under 21
U.S.C. § 960 must rest on proof of the defendant's actual
knowledge; it is not enough to show that a defendant should have
knQwQ that the illegal substance would be unlawfully imported into

the United States. United States v. Chan Chun~Yin, 958 F.2d 440,

443 (D.C. Cir. 1992). However, “proof [of a defendant's actual

_6_

knowledge] may take the form of circumstantial as well as direct
evidence.” ld4

1n the course of arguing their Motion, Defendants urge this
Court to interpret the Government's evidence, or in some cases the
Government's lack of evidence, as giving rise to certain inferences
favorable to acquittal. _g§ Defs.’ Mot. at 3-14. 1t should be
emphasized at the outset that this Court's task in reviewing a Rule
29 motion is not to weigh the evidence and reach its own
conclusions. Instead, its task is to determine whether, viewing the
evidence in the light most favorable to the prosecution and
according the verdict the benefit of all legitimate inferences, a
reasonable trier of fact could have found the essential elements
beyond a reasonable doubt. Battle, 613 F.3d at 264.

As discussed above, the Government's evidence showed that
Junior informed Defendants of his intention to bring the Palm Oil
One cocaine shipment, including Borda's share, north from Puerto
Progreso to Monterrey, Mexico shortly after it was delivered from
Colombia. The evidence also showed that Monterrey, which has no
market for personal consumption of cocaine, is less than two hours
from the United States border. In addition, the evidence showed
that Borda received payment from Junior in United States currency.
Finally, Junior’s delay in paying Borda and Alvaran for the Palm
Oil One cocaine led to a series of discussions in which Junior’s

difficulties in moving the cocaine across the border were made

_7_

clear to Defendants. Indeed, according to Government Exhibit 40b,
Borda said he understood Junior’s problems because he had once been
a drug dealer in the United States. Based on all this evidence, the
Court concludes that there is a sufficient basis for a jury to
conclude beyond a reasonable doubt that Defendants knew or intended
that the Palm Oil One cocaine was being unlawfully imported for
sale in the United States.

1n addition, the Chino Load was transported on a fishing
vessel which could have made the trip across the Atlantic Ocean
from Colombia to Europe. Instead, the vessel navigated westward--in
the direction of Mexico--into an area of the Caribbean which was
patrolled by the United States Coast Guard. The Jury could have
reasonably inferred from this evidence that Borda and Alvaran
intended the cocaine in the Chino Load to travel the same route as
the cocaine in Palm Oil One: through Mexico to the United States.

1n response, Defendants point to evidence which they argue
proves their lack of knowledge or intent. First, Defendants rely
heavily on the fact that Junior paid Borda and Alvaran $9,100 per
kilogram of cocaine, which is the price for delivery in Mexico, and
not the much higher price for delivery in the United States. Defs.’
Mot. at 12. Similarly, Junior charged. Defendant Borda an 18%
transportation fee, which is common for transportation of cocaine
within Mexico, instead of the much higher transportation fee

typically charged for delivery into the United States. Id. Finally,

Suarez twice offered to transport cocaine for Borda into the United
States, and Borda refused, saying he did not want that
responsibility. Tr. at 29:12~16 A.M. Session, Nov. 22, 2010.

While this evidence could reasonably support Defendants' claim
of innocence, that certainly does not mean that no reasonable juror
could view it differently and find beyond a reasonable doubt that
Borda and Alvaran knew or intended that the cocaine they shipped
from Colombia into Mexico would enter the United States illegally.
A reasonable jury could have inferred from this evidence that
Defendants did not want to be personally responsible for
transporting the cocaine into the United States, but nevertheless
concluded on the basis of other information that Defendants knew
that the cocaine would eventually reach that market through Junior.

Defendants also point to evidence showing that Borda had the
capability to send large amounts of drugs to Europe. _§e Defs.’
Surreply at 5-7. Again, evidence that Borda was capable of sending
drugs to Europe does not compel the conclusion that no reasonable
jury could find beyond a reasonable doubt that Defendants knew or
intended that the Palm Oil One and/or Chino Load cocaine were to be
unlawfully imported into the United States.

Defendants keep misstating what the statute requires. They say
repeatedly that there was no evidence that they knew that the
cocaine was imported into the United States. Defs.’ Mot. at 7.

Rather, the statute requires that Defendants have the knowledge or

_9-

intent that the drugs “will be unlawfully imported into the United
States.” 21 U.S.C. § 959 (emphasis added). The difference is
between proving that past importation occurred, as opposed to
proving knowledge or intent of future importation into the United
States.

For these reasons, the Court concludes that a reasonable jury
could have found beyond a reasonable doubt that Defendants Borda
and Alvaran knew or intended that the cocaine in Palm Oil One and
the Chino Load was to be unlawfully imported into the United
States. Therefore, Defendants' Motion for Judgment of Acquittal is
denied.

1n addition to challenging the sufficiency of the evidence,
Defendants also argue that the Jury was not properly instructed as
to certain evidence that was struck from the record. Specifically,
Defendants argue that the Court failed to instruct the Jury to
strike the testimony' related. to Government Exhibit 77b, which
included several clips from an intercepted conversation between
Defendant Borda and others on August 22, 2006. 1nstead, Defendants
argue, the Court merely instructed the Jury to strike the Exhibit
itself and the transcripts and translations provided to the jury.
As the record demonstrates, however, the Court did in fact instruct
the jury, immediately after striking the Exhibit, to disregard any
testimony relating to Government Exhibit 77b, which it had already

struck. See Tr. at 7:10-13 P.M. Session, Dec. 6, 2010 (“Ladies and

_1Q_

Gentlemen, 1'm sure you all understand. The testimony, the actual
testimony in court regarding those particular exhibits and clips,
that testimony is struck from the record as well.”).

Finally, Defendants argue that the Government improperly
invited the Jury to speculate about Defendants' knowledge or intent
in its closing argument. Specifically, Defendants claim the
Government misrepresented testimony concerning the calculation of
transportation fees for cocaine, see Defs.’ Mot. at 17, and made an
improper argument when it suggested that a box of bees left at the
border, like the cocaine involved in this case, would find its way
into the United States.

Rule 29 affords Defendants an opportunity to move for
acquittal on the basis that the evidence is insufficient to sustain
their convictions. _g§ Fed. R. Crim. P. 29. Defendants' arguments
do not alter this Court's conclusions regarding the sufficiency of
the evidence introduced by the Government in its case in chief.
Consequently, they are not properly raised under this Rule 29
Motion for Judgment of Acquittal.

1n any event, because this Court reserved judgment on
Defendants' initial Rule 29 motion, it must decide the motion on
the basis of the evidence presented at the time the ruling was
reserved, which of course does not include closing arguments at the
conclusion of all the evidence, §ee Fed. R. Crim. P. 29(b) (“1f the

court reserves decision [on a motion for judgment of acquittal], it

-11-

must decide the motion on the basis of the evidence at the time the

ruling was reserved.”).3
IV. Conclusion

For the reasons set forth above, Defendants' Motion for
Judgment of Acquittal under Federal Rule of Criminal Procedure 29

is denied. An Order will accompany this Memorandum Opinion.

March 9, 2011 Gladys Kess r
United States District Judge

i@() 

Copies to: Attorneys of Record via ECF

3 It must be acknowledged that the Government’s argument

about “the bees” was hard to comprehend, but neither prejudicial
nor improper.

_1g_